Citation Nr: 1127414	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  10-00 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include anxiety, and to include as a result of mustard, tear, and nerve gas exposure (gas exposure).

2.  Entitlement to an evaluation in excess of 10 percent disabling for bilateral hearing loss.

3.  Entitlement to service connection for a skin disorder, to include as a result of gas exposure.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady. Esq.

ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1953 to April 1955.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Muskogee, Oklahoma.

The issue of entitlement to service connection for a skin condition is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  See 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  By an unappealed RO decision dated November 2007, the RO declined to reopen the Veteran's previously denied claim of service connection for an acquired psychiatric disorder on the basis that new and material evidence had not been received.

2.  Evidence received since the November 2007 RO decision is cumulative and redundant, and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disorder, to include anxiety.

3.  On VA examination in October 2007, the Veteran had level IV hearing in the right ear and level III hearing in the left ear.

4.  On VA examination in October 2008, the Veteran had level IV hearing bilaterally.


CONCLUSIONS OF LAW

1.  The unappealed November 2007 RO decision denying the Veteran's claim of service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence sufficient to reopen the Veteran's claim of service connection for an acquired psychiatric disorder, to include anxiety, has not been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  The criteria for an evaluation in excess of 10 percent disabling for bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's request to reopen his claim for service connection for an acquired psychiatric disorder, to include anxiety, and his claim for an increased evaluation for bilateral hearing loss, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.326(a) (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2010).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board finds that VCAA letters dated October 2008 (hearing loss) and June 2010 (acquired psychiatric disorder) fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b)(1) (2010).  The notice letters informed the Veteran of what the evidence must show to establish entitlement to service connection and to an increased evaluation, described the types of evidence that the Veteran should submit in support of his claims, and what types of evidence VA would obtain.  With regard to the June 2010 VCAA notice relating to the Veteran's request to reopen his claim for an acquired psychiatric disorder, the Board notes that the Veteran's claim was readjudicated by way of June 2010 and November 2010 Supplemental Statements of the Case (SSOCs).

Because the Veteran's claims are being denied, as explained below, the Board finds that notice regarding how VA assigns disability ratings and effective dates is moot.  See Dingess, supra.  Nevertheless, the Board notes that the October 2008 and June 2010 VCAA notices described how VA assigns disability ratings and effective dates.

The Board observes that in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that with regard to requests to reopen a previously denied claim for service connection, the VCAA requires that VA review the bases for the prior denial of record and issue a notice letter to a veteran that explains the meaning of both "new" and "material" evidence and that also describes the particular types of evidence necessary to substantiate any service connection elements that were found to be insufficiently shown at the time of the prior final VA denial.  Id.  In this regard, the June 2010 VCAA notice letter informed the Veteran that his claim for service connection for an acquired psychiatric disorder had been previously denied, that new and material evidence was needed to substantiate his claim to reopen, and the letter described what would constitute new and material evidence.  While the Board acknowledges that the notice letter did not specifically explain the basis for the prior denial on the merits, the Board finds that this is nonprejudicial, as the basis for the prior denials in June 1962 and November 2007 were explained to the Veteran in an October 2009 Statement of the Case (SOC), and the Veteran's claim was readjudicated by way of the June 2010 and November 2010 SSOCs.

The Board also concludes that VA's duty to assist has been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  All of the Veteran's relevant service treatment records, VA treatment records, and private treatment records have been associated with the claims file.  The Board acknowledges that the RO performed significant development in an attempt to procure the Veteran's service personnel records, that an August 2007 Formal Finding on the Unavailability reflects that they are fire related, and that an August 2007 notice to the Veteran explained the development procedures undertaken by the RO to obtain the records, that they are fire related and not available, and asked the Veteran to submit copies of any records in his possession (he did not submit any records).  Under such circumstances, where service records have been lost or destroyed through no fault of the Veteran, the Court has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis has been undertaken with the heightened obligation set forth in Cuevas and O'Hare in mind.  It is noted, however, that the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

The Board also acknowledges that one reason for the service records request was to corroborate the Veteran's reported exposure to mustard gas, tear gas, and nerve gas in service in a gas chamber during basic training at Fort Chaffee, Arkansas in 1953.  See Informal Claim, October 2008; Statement, November 2008.  According to M21-1MR, IV.ii.1.F.21.a., "All claims and appeals based on exposure to mustard gas or Lewisite received on or after January 19, 2005, are centrally processed at the Muskogee Regional Office (RO)."  In that regard, the Board notes that this case was properly adjudicated by the Muskogee RO.

The Board further finds that the RO properly followed the provisions of M21-1MR, IV.ii.1.F.22.b in attempting to verify the Veteran's claimed mustard gas exposure.  Under this provision, evidence of full-body exposure to mustard gas or Lewisite should be requested if the service connection claim is for a disability listed under 38 C.F.R. § 3.316(a), or if the Veteran submits medical or scientific evidence showing a causal relationship between a disease not listed in 38 C.F.R. § 3.316(a) and his claimed exposure.

In this case, the Veteran alleges mustard gas exposure (and nerve and tear gas exposure) with regard to his request to reopen his claim for an acquired psychiatric disorder.  The Board notes, however, that there is no psychiatric disorder listed in 38 C.F.R. § 3.316(a), and the Veteran never submitted medical or scientific evidence tending to show a causal relationship between any psychiatric disorder and his claimed exposure.  Nevertheless, in March 2007, the RO requested verification of the Veteran's alleged mustard gas exposure from Compensation and Pension (C&P) Service personnel as outlined in M21-1MR, IV.ii.1.F.22.c, and a March 2007 response reflects that the Veteran is not listed in the Department of Defense's (DODs) database of test participants.  Therefore, the Board finds that the RO more than satisfied VA's duty to assist with regard to the development of the Veteran's claimed mustard gas exposure in service.

With regard to the Veteran's request to reopen his claim for service connection for an acquired psychiatric disorder, the Board also notes that, until a claim is reopened, VA does not have a duty to provide a medical examination or obtain a medical opinion.  See 38 C.F.R. § 3.159(c)(1) (2010).

With regard to the Veteran's claim for an increased rating for bilateral hearing loss, VA's duty to assist includes the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); 38 C.F.R. § 3.327(a) (2010).

The Veteran was provided with a VA audiological examination (QTC) relating to his increased rating claim in October 2008, and he was previously provided with a VA audiological examination (QTC) in October 2007.  The October 2007 and October 2008 VA examination reports reflect that the examiners reviewed the claims file, interviewed and examined the veteran, and provided sufficient information to rate the Veteran's hearing loss under the applicable rating criteria.  Based thereon, the Board finds that the VA examination reports are adequate upon which to base a decision with regard to the Veteran's claims.  See id.

The Board observes that in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court, noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities. See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2010).  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow deficient, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  The Veteran has not asserted that there is any deficiency in his VA examinations.  Moreover, the Board notes that the examiner did in fact discuss the impact of the hearing disability as reported by the Veteran.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

A.  Hearing Loss

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports a claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of a veteran. 38 C.F.R. § 4.3 (2010).

In cases where entitlement to compensation has already been established and an increase in the assigned evaluation is in issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluations of defective hearing range from noncompensable to 100 percent.  This is based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100 (2010).  The ratings for disability compensation for hearing loss are generally determined by the mechanical application of the criteria in Table VI and Table VII (except, for example, to the extent of extraschedular consideration).  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral, to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.86(a) (2010).  Additionally, when the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) (2010).

The Veteran's bilateral hearing loss is currently assigned a 10 percent disability rating under Diagnostic Code 6100, effective from December 29, 2006.  The Veteran seeks a higher rating.  See 38 C.F.R. § 4.85 (2010).

An October 2007 VA audiological summary report of examination reflects pure tone thresholds as follows:



Hertz (decibels)

500
1000
2000
3000
4000
Avg.
RIGHT
15
10
10
90
95
51
LEFT
15
15
15
75
80
46

Speech recognition ability (using Maryland CNC word lists) was measured as 76 percent in the right ear and 80 percent in the left ear.  Using Table VI of 38 C.F.R. § 4.85, these audiological testing results correlate to level IV hearing in the right ear and level III hearing in the left ear. Using Table VII (Diagnostic Code 6100) of 38 C.F.R. § 4.85, the combination of level IV hearing in the right ear and level III hearing in the left ear corresponds to a 10 percent disability rating.

An October 2008 VA audiological summary report of examination reflects pure tone thresholds as follows:



Hertz (decibels)

500
1000
2000
3000
4000
Avg.
RIGHT
40
40
40
105
105
72.5
LEFT
45
40
50
95
95
70

Speech recognition ability (using Maryland CNC word lists) was measured as 80 percent for both ears.  Using Table VI of 38 C.F.R. § 4.85, these audiological testing results correlate to level IV hearing in both ears.  Using Table VII (Diagnostic Code 6100) of 38 C.F.R. § 4.85, the combination of level IV hearing in both of the Veteran's ears corresponds to a 10 percent disability rating.

The Board acknowledges that the Veteran also submitted an August 2008 private audiological record that includes an uninterrupted audiograph.  The Board notes, however, that is not competent to interpret graphical representations of audiometric data.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995).

There is no objective evidence of record to indicate that the application of the rating criteria, as established, is inadequate to rate the Veteran's hearing loss disability. While the Board acknowledges that the Veteran reported to the October 2007 VA examiner that he had difficulty understanding conversational speech at times, and that the October 2008 VA examiner noted that the Veteran's hearing loss was severe.  As noted above, however, the ratings for disability compensation for hearing loss are generally determined by the mechanical application of the criteria in Table VI and Table VII (except, for example, to the extent that extraschedular rating is required).  See Lendenmann, supra.

The Board has considered the results of an August 2008 audiogram submitted by the Veteran.  However, this examination report does not include the results of speech discrimination scores.  Thus, it cannot be used to evaluate the severity of his disability under the applicable rating criteria.

In short, for the reasons and bases set forth above, the Board finds that the preponderance of the evidence is against the claim for an evaluation in excess of 10 percent disabling for bilateral hearing loss on a schedular basis.

In reaching this conclusion, the Board also has considered whether the Veteran is entitled to a greater level of compensation for his service-connected hearing loss on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010). An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the disability at issue is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's hearing loss with the established criteria shows that the rating criteria reasonably describe the disability levels and symptomatology attributable to the Veteran's service-connected hearing loss.

In reaching this conclusion, the Board considered that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In this regard, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86, which were last revised, effective June 10, 1999. See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIa were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994). Accordingly, the Board finds that functional impairment due to hearing loss, including difficulty with conversational hearing that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.

Therefore, the Veteran's struggle to comprehend verbal conversations is a factor contemplated in the regulations and rating criteria as defined.  Accordingly, the Board finds that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

B.  Acquired Psychiatric Disorder

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d) (2010).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in- service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

According to the Court, in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996). When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

New evidence means evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

The issue for resolution before the Board is whether new and material evidence has been received to reopen the Veteran's previously denied claim of entitlement to service connection for an acquired psychiatric disorder, to include anxiety, and to include as due to gas exposure.  After a review of the evidence of record, the Board finds that new and material evidence has not been received.

By way of background, a June 1962 RO decision denied the Veteran's claim of entitlement to service connection for a mental condition.  The Veteran did not file a notice of disagreement, and the June 1962 RO decision became final.  See 38 C.F.R. §§ 20.302, 20.1103 (2010).  In December 2006, the Veteran filed a request to reopen his claim.  A November 2007 RO decision denied the Veteran's request to reopen his claim on the basis that there was no evidence of any mental disorder in service.  The Veteran did not file a timely notice of disagreement, and the November 2007 RO decision became final.  See 38 C.F.R. §§ 20.302, 20.1103 (2010).  In October 2008, the Veteran filed a request to reopen his claim, and newly asserted that he had an acquired psychiatric disorder ("nervousness") as a result of gas exposure in service in a gas chamber during basic training at Fort Chaffee.

At the time of the November 2007 RO decision, the evidence of record included the Veteran's service treatment records, which were silent for any psychiatric treatment, post-service VA treatment records dated from October 2000 to May 2007 reflecting treatment for depression and anxiety, and a January 2005 general medical examination reflecting diagnosed generalized anxiety disorder.  See, e.g., VA Treatment Records, October 2000 (depression and anxiety), June 2001 (anxiety), October 2004 (depression), February 2006 (depression).

Since the final November 2007 RO decision, new evidence associated with the claims file in connection with the Veteran's October 2008 application to reopen his claims consists of VA treatment records dated from September 2007 to September 2010, which records reflect treatment for diagnosed anxiety (and a March 2009 depression screen was negative), as well as a June 2010 lay statement from the Veteran's daughter in which she reports that the Veteran is nervous.  The Board also acknowledges certain records relating to the RO's development of the Veteran's newly alleged gas exposure in service having caused his acquired psychiatric disorder, and a response from the C&P service that the Veteran is not in the DoD database list as a mustard gas participant.  In light of the above, while the VA treatment records dated from September 2007 to September 2010, the June 2010 lay statement, and other development records are "new," they are not "material" as they do not raise a reasonable possibility of substantiating the Veteran's claim.  The Board further adds that although the June 2010 lay statement from the Veteran's daughter constitutes new evidence under 38 C.F.R. § 20.1304(c), the Board notes that it is redundant of several statements already made by the Veteran (i.e., that he experiences nervousness) and, therefore, consideration by the AOJ is not required before a decision can be made on the claim.

The Board has also considered the Veteran's own lay assertions linking his disability to service, including his alleged gas exposure.  Specifically, the Board has considered that the Veteran alleges that during basic training at Fort Chaffee, the Veteran was in a gas chamber during basic training and was exposed to mustard gas, nerve gas, and tear gas before putting on his gas mask, and that he attributes his current psychiatric disorders to such exposure.  Certainly, the Veteran is competent to report being in a gas chamber of some sort during service without a mask on.  See Charles v. Principi, 16 Vet. App. 370 (2002).  However, even assuming the credibility of his report, the Veteran had already reported such a history of exposure to various gases prior to the 2007 rating decision wherein his claim for a psychiatric disorder was last denied.

Accordingly, the additional evidence and argument received since November 2007 RO decision is not new and material and the claim may not be reopened.  Until the Veteran meets his threshold burden of submitting new and material evidence sufficient to reopen his claims, the benefit of the doubt doctrine does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 476 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

ORDER

Entitlement to an evaluation in excess of 10 percent disabling for bilateral hearing loss is denied.

New and material evidence sufficient to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include anxiety, has not been received, and, therefore, the claim is denied.


REMAND

The Veteran claims that he incurred an "itchy" skin condition in service.  After a thorough review of the claims file, the Board finds that a remand is necessary for further development before a decision may be made with regard to the Veteran's claim.

Regardless, the Board acknowledges that the Veteran is competent to report experiencing "itchy" skin since service.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Veteran's service treatment records are silent as to any skin complaints.  Post-service, September 2008 VA treatment records reflect diagnoses of a right cheek mole, and lesions of the lids, adnexa, and left nose, and that the Veteran was referred for biopsies.  Subsequent VA treatment records dated December 2009 and September 2010 reflect that the Veteran's problem list includes neuroendocrine carcinoma of the skin (and the Board notes that this is not one of the conditions listed in 38 C.F.R. § 3.316).  VA's duty to assist includes the duty to provide a veteran with a VA examination or medical opinion when the evidence "indicates" that a disability "may be associated with the claimant's service."  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also 38 U.S.C.A. 5103A(d)(2)(B) (West 2002).  Because recent VA treatment records reflect the Veteran has been diagnosed with lesions on his lids, adnexa, and left nose, and later neuroendocrine carcinoma of the skin, and because the Veteran reports that he has experienced "itchy" skin since service, the Board finds the evidence meets the low threshold requirement for requiring a VA examination.

In addition, as noted above, September 2008 VA treatment records reflect a diagnosed right cheek mole, as well as diagnosed lesions on the Veteran's lids, adnexa, and left nose, and that these were referred for biopsy.  Also, as noted above, subsequent VA treatment records dated since December 2009 reflect that the Veteran's problem list includes neuroendocrine carcinoma of the skin.  It appears, therefore, that there may be some VA treatment records dated between September 2008 and December 2009 relating to the Veteran's skin conditions that have not been associated with the claims file.  Therefore, the Board finds that a remand is also necessary to obtain any outstanding, relevant VA treatment records relating to the Veteran's skin conditions dated from September 2008 to December 2009 and associate them with the claims file.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain copies of any outstanding VA treatment records relating to the Veteran's skin conditions dated from September 2008 to December 2009 and associate them with the claims file.  If any of these records are found to be unavailable, this should be specifically noted in the claims file.

2.  After the above development has been completed, schedule the Veteran for a new VA examination to determine the nature and etiology of the Veteran's claimed skin condition.  The claims folder should be provided to the examiner for review in conjunction with the examination.  After reviewing the file, eliciting a history from the Veteran, and conducting a thorough examination, and identifying the nature of any current skin condition(s), the examiner should render an opinion as to whether it is at least as likely as not that each skin condition diagnosed on examination is related to the Veteran's service.

The VA examiner should provide a comprehensive report including a complete rationale for all opinions and conclusions.  If the VA examiner concludes that any skin condition identified on examination is not related to service, the examiner must explain, in detail, the reasoning behind this determination.  Please be sure to address recent VA treatment records reflecting a right cheek mole, lesions on the Veteran's lids, adnexa, and left nose, and neuroendocrine carcinoma of the skin.

As to any opinions expressed, it would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

3.  Then, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


